           Case 7:18-cv-08502-KMK Document 54
                                           53 Filed 08/27/20
                                                    08/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
KATHLEEN O’HARA,                                                   Docket No: 18-cv-08502 (KMK)

                                            Plaintiff,

                     -against-                                     JUDGMENT

BOARD OF COOPERATIVE EDUCATIONAL
SERVICES, SOUTHERN WESTCHESTER;
HAROLD COLES, JAMES GRATTO, DAVID
PULLEY, LISA SCHUCHMAN, and JOHN
KNIGHT, in their official and individual capacities,

                                             Defendants.
---------------------------------------------------------------X

         WHEREAS, by virtue of the Court’s Opinion and Order dated March 16, 2020,

Defendants’ motion to dismiss Plaintiff’s Second Amended Complaint was granted in its entirety

without prejudice;

         WHEREAS, by virtue of the Court’s Opinion and Order dated March 16, 2020, Plaintiff

was given thirty days from the date of the Order to file a Third Amended Complaint, and instructed

that failure to abide by the 30-day deadline would result in dismissal with prejudice;

         WHEREAS, Plaintiff requested, and was granted, an extension to May 29, 2020 to file a

Third Amended Complaint;

         WHEREAS, that date having come and gone, Plaintiff made no such filing;

         WHEREAS, by Order to Show Cause dated June 29, 2020, the Court directed that Plaintiff

show cause, by no later than July 10, 2020, as to why the action should not be dismissed with

prejudice;

         WHEREAS, on July 10, 2020, Plaintiff filed a letter to the Court stating that no further

amended complaint would be forthcoming;
         Case 7:18-cv-08502-KMK Document 54
                                         53 Filed 08/27/20
                                                  08/26/20 Page 2 of 2




       WHEREAS, on July 15, 2020, the Court, by way of memo endorsement on Plaintiff’s July

10, 2020 letter, converted the prior dismissal to one with prejudice as Plaintiff would not be further

prosecuting the case, and directed the Clerk of Court to close the case;

       WHEREAS, on July 15, 2020, the Clerk of Court closed this case;

       WHEREAS, Defendants now respectfully request that the judgment dismissing the action

with prejudice be entered by the Clerk of Court.

       It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court’s Opinion and Order dated March 16, 2020, and its Order of July 15, 2020, the action is

dismissed in its entirety with prejudice; accordingly, the Clerk of Court is respectfully directed to

enter judgment.

Dated: White Plains, New York
       August 27, 2020




                                               _______________________________________
                                               Hon. Kenneth M. Karas
                                               United States District Judge
